On Application for Reinstatement.
On March 17, 1993, this court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent, Barry Motsch, a.k.a. Barry Bruce Motsch, Attorney Registration No. 0039535, last known business address in Lorain, Ohio, from the practice of law for six months, but stayed the suspension on the following conditions: that within three years from August 13, 1992, respondent (1) refrain from private practice; (2) complete and provide proof of completion of at least six hours of continuing legal education on practice management in addition to his mandatory continuing legal education; and (3) refund $100 to Vickie Stipe. On or about October 6, 1995, it came to the attention of this court that respondent was not currently and never had been in full compliance with the requirements of Rule X of the Supreme Court Rules for the Government of the Bar of Ohio. On December 20, 1995, for respondent’s failure to comply with the March 17, 1993 order, this court imposed the suspension that had been previously stayed on conditions on March 17, 1993, and suspended respondent for six months, pursuant to Gov.Bar R. V(6)(B)(3). On June 21, 1996, respondent filed an Application for Reinstatement.
The court now considers its orders of March 17, 1993 and December 20, 1995, and respondent’s Application for Reinstatement. On consideration thereof,
IT IS ORDERED by the court that the respondent, Barry Motsch, a.k.a. Barry Bruce Motsch, be, and hereby is, reinstated to the practice of law in Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Lorain Cty. Bar Assn. v. Motsch (1993), 66 Ohio St.3d 56, 607 N.E.2d 1069, and Lorain Cty. Bar Assn. v. Motsch (1995), 74 Ohio St.3d 1487, 658 N.E.2d 306.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.